Title: To George Washington from David Humphreys, 3 February 1794
From: Humphreys, David
To: Washington, George


          
            My dear Sir.
            Lisbon [Portugal] Febry. 3d 1794.
          
          The Swedish vessel which was to have sailed with my last letters three days ago, has
            been unexpectedly detained until this time, I therefore take the
            liberty of addressing you again, principally with the object of recommending Mr James
            Simpson of Gibralter to be appointed Consul of the U.S. for that Port. This I am the
            rather induced to do, because I think a Consul at that Place highly expedient &
            necessary; and because I know of no person there who appears to me, by any means, so
            suitable & worthy of the appointment as that Gentleman. He has not only faithfully
            accounted for the various matters committed to him by the late Mr Barclay, but he has
            spontaneously on many occasions given real assistance to the masters of our vessels when
            they were in need of his services. He has also a considerable correspondence in Barbary
            & knowledge of the affairs in that Country. He is a British Subject & a
            Merchant; but so far as I can judge, he has demonstated intelligence, fideli⟨t⟩y and
            attachment to the U.S. wheresoever their interests or that of their Citizens has come
            within the sphere of his action or interference.
          Without touching on Consular appointment, in general, I will just say in passing, that
            I think that of Mr Morphy at Malaga a very good one—he appears to be a very respectable
              Character.
          
          Mr Logie, late Consul of his Britannic Majesty at Algiers, arrived here the day before
            yesterday. Yesterday a Merchant of the British Factory came to invite me to dine with
            him in company with Mr Logie, who, he said, had expressed a wish of becoming acquainted
            with me. Whatever I might have felt, I could have wished a previous engagement had not
            prevented me from deriving all the intelligence possible from Logie. He is going to
            England by the Packet.
          Since my last, two English Captains, and a Dutch Captain, who lately made their escape
            from Prison at Brest, arrived here. They assert, that a fleet of eight sail of the Line
            with several frigates & armed vessels sailed on a secret expedition, on the 13th of
            last month: that twenty one or twenty two sail more were fit for Sea, riding at single
            anchor in that Port; that the People were much united & greatly animated by their
            late successes; and that Provisions were plenty & particularly that grain was in
            such abundance, that the Churches were obliged to be occupied as Store Houses for
            receiving it. This intelligence does not seem to be contraverted even by the
              Aristocrates. With sentiments of perfect esteem & respect,
            I have the honour to be my dear Sir Yr affecte friend & devoted Servt
          
            D. Humphreys
          
          
            P.S. no Packet has yet arrived with the British King’s speech.
          
        